                       Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 1 of 16
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                               for the                                                  FILED
                                                      Eastern District of California                                    Oct 21, 2020
                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF CALIFORNIA

                   United States of America                         )
                              v.                                    )
                                                                    )      Case No.         2:20-mj-0162 JDP
                                                                    )
               CHALONER SAINTILLUS,
                                                                    )
               aka SHALAM ALI EL BEY                                )

                            Defendant(s)
                                                                    )
                                                                                       SEALED
                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                        August 2019 through October
On or about the date(s) of                                               in the county of              Sacramento                   in the
                                                   2020
        Eastern          District of          California       , the defendant(s) violated:

             Code Section                                                    Offense Description
Title 21 U.S.C. § 841(a)(1)                            Distribution of a Controlled Substance;
Title 21 U.S.C. § 846                                  Conspiracy to Distribute a Controlled Substance




          This criminal complaint is based on these facts:

          (see attachment)




            ‫ ܈‬Continued on the attached sheet.


                                                                                /s/ Jason Bauwens
                                                                                              Complainant’s signature
                                                                                              Jason Bauwens
                                                                                        United States Postal Inspecto
                                                                                               Printed name and title

Sworn to before me and signed telephonically.


Date:      October 21, 2020
                                                                                                 Judge’s signature

City and state:         Sacramento, California                                    Jeremy D. Peterson, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 2 of 16


               AFFIDAVIT OF US POSTAL INSPECTOR JASON BAUWENS

       I, Jason Bauwens, being first duly sworn, hereby depose and state as follows:


                 I.       INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”). I am currently assigned to the Sacramento, California office. My responsibilities

include investigating criminal violations of federal and state law, including illegal narcotics and

narcotics proceeds being sent through the U.S. Mail; money laundering; robbery and burglary of

postal employees and facilities; destruction of government property; theft/possession of stolen

U.S. Mail; mail and bank fraud; and identity theft crimes. I am a “Federal law enforcement

officer” within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure, that

is, a federal law enforcement agent engaged in enforcing criminal laws and authorized to request

a search warrant.

       2.       I have been employed as a federal law enforcement agent for over 15 years,

during which I have graduated from several federal training academies. In 1998, I graduated

from the National Park Service Law Enforcement Academy in Sylva, North Carolina, which was

a 10-week police academy. In 2003, I graduated from the National Park Ranger Integrated

Police Training Program at the Federal Law Enforcement Training Center in Glynco, Georgia,

which was a 16-week police academy. Most recently, I graduated from the Criminal Investigator

Training Program at the Federal Law Enforcement Training Center in Glynco, Georgia, which

was a 12-week training program. Throughout my career, I have investigated over 1,000 cases

involving criminal violations of federal, state, and tribal laws. I have instructed hundreds of

hours of training related to the detection, identification, and investigation of narcotics trafficking.

I have testified in various federal and state court proceedings. I have participated in multiple

Title III wire intercepts regarding narcotics trafficking investigations and have worked with

numerous confidential sources.

       3.       During my training, experience, and interaction with other experienced Postal


                                                  1
            Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 3 of 16



Inspectors, Task Force Officers, and other drug-trafficking investigators, I have become familiar

with the methods employed by drug traffickers to smuggle, safeguard, store, transport, and

distribute drugs; to collect and conceal drug-related proceeds; and to communicate with other

participants to accomplish such objectives. I have received specialized training and instruction

in narcotics investigation matters including, drug interdiction, drug detection, money laundering

techniques and schemes, and drug identification. I have participated in and led numerous

investigations targeting individuals and organizations trafficking marijuana, methamphetamine,

heroin, cocaine, LSD, steroids, and many other controlled substances, along with narcotics

proceeds. I have investigated many drug traffickers and money launderers who utilize the dark

web, encrypted message applications, cryptocurrencies and various other concealing platforms in

furtherance of their criminal enterprise. During the course of these investigations, I have become

familiar with the manner in which drug traffickers conduct their illegal operations. I have

written numerous search, seizure and arrest warrants related to drug trafficking investigations,

drug proceeds investigations, and drug parcel interdiction.


                                      II.      PURPOSE

       4.       The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is intended

to show that there is sufficient probable cause for the requested arrest warrant and does not set

forth all of my knowledge about this matter. Rather, I make this affidavit in support of a

criminal complaint naming:


             CHALONER SAINTILLUS, (AKA: “SHALAM ALI EL BEY”),


                                               For violations of:


        a.      Title 21 U.S.C. § 841(a)(1) (Distribution of a Controlled Substance);
        b.      Title 21 U.S.C. § 846 (Conspiracy to Distribute a Controlled Substance).


                                                 2
            Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 4 of 16


                           III.     TECHNICAL BACKGROUND


       Based on my training and experience, I am aware of the following concepts:

       5.       The “dark web,” also sometimes called the “darknet,” or “dark net” is a colloquial

name for a number of extensive, sophisticated, and widely used criminal marketplaces operating

on the Internet, which allow participants to buy and sell illegal items, such as drugs, firearms,

and other hazardous materials with greater anonymity than is possible on the traditional Internet

(sometimes called the “clear web” or simply “web”). These online black-market websites use a

variety of technologies, including the Tor network (defined below) and other encryption

technologies, to ensure that communications and transactions are shielded from interception and

monitoring. A famous dark web marketplace, Silk Road, operated similar to legitimate

commercial websites such as Amazon and eBay, but offered illicit goods and services. Law

enforcement shut down Silk Road in 2013. Currently operating, popular dark web marketplaces

are White House, DarkMarket and Deep Sea.

       6.       Cellular “smart phones” can connect to the internet, including the dark web, and

can be utilized to manage a drug vendor account as well as conduct digital currency transactions.

       7.       “Vendors” are the dark web’s sellers of goods and services, often of an illicit

nature, and they do so through the creation and operation of “vendor accounts.” Customers,

meanwhile, operate “customer accounts.” It is possible for the same person to operate one or

more customer accounts and one or more vendor accounts at the same time.

       8.       “The Onion Router,” “Tor network,” or simply “Tor,” is a special network of

computers on the Internet, distributed around the world, that is designed to conceal the true

Internet Protocol (“IP”) addresses of the computers accessing the network, and, thereby, the

locations and identities of the network’s users. Tor likewise enables websites to operate on the

network in a way that conceals the true IP addresses of the computer servers hosting the

websites, which are referred to as “hidden services” on the Tor network. Such “hidden services”

operating on Tor have complex web addresses, generated by a computer algorithm, ending in



                                                  3
              Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 5 of 16



“.onion” and can only be accessed through specific web browser software, including a major

dark web browser known as the “Tor Browser,” designed to access the Tor network. One of the

logos, or “icons,” for the Tor Browser is a simple image of the Earth with purple water and

bright green landmasses with bright green concentric circles wrapping around the planet to look

like an onion.

         9.       Some software used to access the dark web does not permanently store images of

the websites and or other data that are visited on the computer that is running the software.

         10.      Digital currency (also known as crypto-currency or virtual currency) 1 is generally
defined as an electronic-sourced unit of value that can be used as a substitute for fiat currency

(i.e., currency created and regulated by a government). Digital currency exists entirely on the

Internet and is not stored in any physical form. Digital currency is not issued by any

government, bank, or company and is instead generated and controlled through computer

software operating on a decentralized peer-to-peer network. Digital currency is not illegal in the

United States and may be used for legitimate financial transactions. However, digital currency is

often used for conducting illegal transactions, such as the sale of controlled substances.

         11.      “Bitcoin” (or “BTC 2“) is a type of online digital currency that allows users to

transfer funds more anonymously than would be possible through traditional banking and credit

systems. Bitcoins are a decentralized, peer-to-peer form of electronic currency having no

association with banks or governments. Users store their bitcoins in digital “wallets,” which are

identified by unique electronic “addresses.” A digital wallet essentially stores the access code

that allows an individual to conduct Bitcoin transactions on the public ledger. To access Bitcoins

on the public ledger, an individual must use a public address (or “public key”) and a private

address (or “private key”). The public address can be analogized to an account number while the

private key is like the password to access that account. Even though the public addresses of


1 For purposes of this affidavit, “digital currency,” “crypto-currency,” and “virtual currency” address the same
concept.
2 As of October 19, 2020, one Bitcoin is equal to approximately $11,381.00 USD.


                                                          4
          Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 6 of 16



those engaging in Bitcoin transactions are recorded on the public ledger, the “Blockchain,” the

true identities of the individuals or entities behind the public addresses are not recorded. If,

however, a real individual or entity is linked to a public address, it would be possible to

determine what transactions were conducted by that individual or entity. Bitcoin transactions

are, therefore, described as “pseudonymous,” meaning they are partially anonymous. Even

though the public addresses of those engaging in Bitcoin transactions are recorded on the public

ledger, the true identities of the individuals or entities behind the public addresses are not

recorded. If, however, a real individual or entity is linked to a public address, it would be

possible to determine what transactions were conducted by that individual or entity. Bitcoin

transactions are, therefore, described as “pseudonymous,” meaning they are partially anonymous.

       12.     Although they are legal and have known legitimate uses, Bitcoins are also known

to be used by cybercriminals for money-laundering purposes and are believed to be the most oft-

used means of payment for illegal goods and services on “dark web” websites operating on the

Tor network. By maintaining multiple bitcoin wallets, those who use Bitcoins for illicit purposes

can attempt to thwart law enforcement’s efforts to track purchases within the dark web

marketplace.

       13.     Bitcoin is one example of a digital currency; other digital currencies, such as

Ethereum, Monero, Litecoin and Zcash, also exist and are used by darknet actors. The
technology underlying these currencies are similar, though Monero and Zcash currencies provide

more privacy and anonymity to the users.

       14.     Exchangers and users of cryptocurrencies store and transact their cryptocurrency

in a number of ways, as wallet software can be housed in a variety of forms, including on a

tangible, external device (“hardware wallet”), downloaded on a PC or laptop (“desktop wallet”),

with an Internet-based cloud storage provider (“online wallet”), as a mobile application on a

smartphone or tablet (“mobile wallet”), printed public and private keys (“paper wallet”), and as

an online account associated with a cryptocurrency exchange. Because these desktop, mobile,

and online wallets are electronic in nature, they are located on mobile devices (e.g., smart phones


                                                  5
           Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 7 of 16



or tablets) or at websites that users can access via a computer, smart phone, or any device that

can search the Internet. Moreover, hardware wallets are located on some type of external or

removable media device, such as a USB thumb drive or other commercially available device

designed to store cryptocurrency (e.g. Trezor, KeepKey, or Nano Ledger). In addition, paper

wallets contain an address and a QR code 3 with the public and private key embedded in the code.
Paper wallet keys are not stored digitally. Wallets can also be backed up into, for example, paper

printouts, USB drives, or CDs, and accessed through a “recovery seed” (random words strung

together in a phrase) or a complex password. Additional security safeguards for cryptocurrency

wallets can include two-factor authorization (such as a password and a phrase). I also know that

individuals possessing cryptocurrencies often have safeguards in place to ensure that their

cryptocurrencies become further secured in the event that their assets become potentially

vulnerable to seizure and/or unauthorized transfer. The Trezor device offers an advanced

passphrase option that incorporates a “25th seed word” that must be enabled to access potentially

obscured digital currency assets.

        15.      Some companies offer cryptocurrency wallet services which allow users to

download a digital wallet application onto their smart phone or other digital device. A user

typically accesses the wallet application by inputting a user-generated PIN code or password.

Users can store, receive, and transfer cryptocurrencies via the application; however, many of

these companies do not store or otherwise have access to their users’ funds or the private keys

that are necessary to access users’ wallet applications. Rather, the private keys are stored on the

device on which the wallet application is installed (or any digital or physical backup private key

that the user creates). As a result, these companies generally cannot assist in seizing or otherwise

restraining their users’ cryptocurrency. Nevertheless, law enforcement could seize

cryptocurrency from the user’s wallet directly, such as by accessing the user’s smart phone,

accessing the wallet application, and transferring the cryptocurrency therein to a law


3 A QR code is a matrix barcode that is a machine-readable optical label.


                                                         6
          Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 8 of 16



enforcement-controlled wallet. Alternatively, where law enforcement has obtained the recovery

seed for a wallet (see above), law enforcement may be able to use the recovery seed phrase to

recover or reconstitute the wallet on a different digital device and subsequently transfer

cryptocurrencies held within the new wallet to a law enforcement-controlled wallet.

       16.     Darknet marketplaces often only accept payment through digital currencies, such

as Bitcoin, and operate an escrow whereby customers provide the digital currency to the

marketplace, who in turn provides it to the vendor after a transaction is completed. Accordingly,

large amounts of Bitcoin sales or purchases by an individual can be an indicator that the

individual is involved in drug trafficking or the distribution of other illegal items. Individuals

intending to purchase illegal items on Silk Road-like websites need to purchase or barter for

Bitcoins. Further, individuals who have received Bitcoins as proceeds of illegal sales on Silk

Road-like websites need to sell their Bitcoins to convert them to fiat (government-backed)

currency. Such purchases and sales are often facilitated by peer-to-peer bitcoin exchangers who

are not registered with the federal or a state government and who advertise their services on

websites designed to facilitate such transactions. These unregistered exchangers often charge a

higher transaction fee than legitimate, registered digital currency exchangers. This higher fee is

essentially a premium that the unregistered exchangers charge in return for not filing reports on

the exchanges pursuant to the Bank Secrecy Act, such as CTRs and SARs.
       17.     When vendors receive orders for narcotics on the darknet, the orders can come

from anywhere in the world; vendors are known to use U.S. mail and/or commercial carriers to

distribute narcotics.


                        IV.    SUMMARY OF THE INVESTIGATION


       18.     I am investigator on the Northern California Illicit Digital Economy (“NCIDE”)

Task Force composed of agents from the Federal Bureau of Investigation (“FBI”), the Drug

Enforcement Administration (“DEA”), Homeland Security Investigations (“HSI”), Internal


                                                  7
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 9 of 16



Revenue Service Criminal Investigation Division (“IRS”) and the USPIS. The Sacramento-

based NCIDE Task Force investigates violations of U.S. law concerning cryptocurrencies and

dark web marketplaces. As a function of this task force, investigators regularly conduct

undercover purchases of narcotics from dark web marketplace vendors, to assist in identifying

the suspects operating the dark web vendor accounts. Additionally, investigators routinely profile

parcels within the US Mail stream, looking for links to dark web narcotics vendors. The

investigation described below is one such investigation.

       19.      During this investigation, Federal Law Enforcement Officers have: (1) personally

observed CHALONER SAINTILLUS place a parcel containing fentanyl into the United States

Postal Service (“USPS”) mail system; (2) have conducted undercover purchases of over 40

grams of fentanyl from online accounts operated by CHALONER SAINTILLUS; and (3) have

obtained surveillance images of CHALONER SAINTILLUS mailing additional undercover

purchases of heroin, oxycodone and oxymorphone into the USPS mail system. In doing so,

CHALONER SAINTILLUS is:

             a. Distributing controlled substances.
                        i. Under 21 U.S.C. § 841(a)(1), “it shall be unlawful for any person
                          knowingly or intentionally to manufacture, distribute, or dispense, or
                          possess with intent to manufacture, distribute, or dispense, a controlled
                          substance.”


             b. Conspiring to distribute controlled substances.
                        i. Under 21 U.S.C. § 846, “any person who attempts or conspires to
                          commit any offense defined in this subchapter shall be subject to the
                          same penalties as those prescribed for the offense, the commission of
                          which was the object of the attempt or conspiracy.”




                                                  8
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 10 of 16


                  V.       FACTS ESTABLISHING PROBABLE CAUSE


       A.      Case Beginning

       20.     In April 2020, case agents identified a darknet vendor operating on the Empire

marketplace under the moniker “chlnsaint” (hereinafter “VENDOR 1”), who advertised for sale

various quantities of fentanyl, carfentanyl, heroin, cocaine, oxycodone, oxymorphone, subutex,

adderall, alprazolam and marijuana. VENDOR 1 joined the marketplace in August 2019, and

between then and approximately August 2020 when the marketplace was last accessible, had

completed over 1,100 sales. As of August 2020, VENDOR 1 had a marketplace feedback rating

of approximately 98%. VENDOR 1 advertised they offered both USPS Priority and Express

mail shipping options and accepted both Bitcoin (BTC) and Litecoin (LTC) as forms of payment.

In addition to being able to contact VENDOR 1 on the marketplace, they also advertised they

could be contacted via, Wickr Me, the encrypted messaging application, under the moniker

“showstill” (hereinafter “WICKR 1”).

       21.     During the initial investigation of VENDOR 1, case agents conducted a review of

various USPS databases, law enforcement databases and open source internet resources, and

located numerous commonalities belonging to CHALONER SAINTILLUS (hereinafter

“SAINTILLUS”), a thirty-two year old, African American male, residing in Delray Beach,

Florida. Law enforcement observed portions of the letters that make up SAINTILLUS’ true

name, are utilized in the VENDOR 1 moniker. Additionally, the prefix of the gmail account

utilized by SAINTILLUS (chlnsaint@gmail.com), is an exact match to the darknet moniker.


       B.      Undercover purchase #1

       22.     During the week of April 12, 2020, law enforcement conducted its first

undercover purchase of five oxymorphone pills, an opiate currently listed as a Schedule II

controlled substance, from VENDOR 1 on the Empire marketplace. The purchase was conducted

utilizing bitcoin as the method of payment. On April 16, 2020, the parcel related to the


                                                9
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 11 of 16



undercover purchase was mailed from a Self Service Kiosk (SSK) located in the post office at

14280 S Military Trail, Delray Beach, FL, 33484. The sender name and address on the parcel

was handwritten as “Stephanie Smith 301 SW 7th Ave Delray Beach, FL 33444”. The parcel was
received at the undercover address provided by law enforcement, which was located in the

Eastern District of California, and contained the five oxymorphone pills as purchased. The pills

were later lab tested and determined to be oxymorphone.

       23.     On April 20, 2020, law enforcement conducted a review of the USPS surveillance

image(s) taken at the time the undercover parcel was mailed and based on a prior review of

numerous booking photos and a Florida Department of Motor Vehicles image, positively

identified the person conducting the transaction as SAINTILLUS.
       24.     On or about April 23, 2020, law enforcement received records provided by T-
Mobile USA, regarding a phone number linked to SAINTILLUS, 561-774-4760. Based on the
provided information, as of January 04, 2020, the customer name and subscriber name of the cell
phone is listed as “SHALAM ALI” with a service address of “222 SW 3RD AVE DELRAY
BEACH FL 33444-3652”, which is the listed legal address of SAINTILLUS. Law enforcement
observed when looking up prior arrest records associated with SAINTILLUS, the name
“SHALAM ALI EL BEY” was an alias he utilized. As of October 2020, there has been no
change to the customer name or address of the T-Mobile cell phone, 561-774-4760.
       25.     During the early stages of the investigation, law enforcement conducted multiple

detailed reviews of USPS records and databases and located three customer created accounts

associated with SAINTILLUS. In USPS Account 1 and 2, the exact VENDOR 1 moniker was

utilized in the prefix of the contact email of SAINTILLUS’ two accounts. Additionally, on USPS

Account 3, case agents observed that the prefix of the email associated with SAINTILLUS’

account was “shalamalielbey”, a known alias associated with SAINTILLUS. See below for the

details of the SAINTILLUS USPS customer registration accounts:

///

///


                                               10
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 12 of 16


                                        USPS Account 1
                                     Username: Chlnsaint
                                   Name: Chaloner Saintillus
                        Address: 222 SW 3rd Ave, Delray Beach, FL 33444
                           Phone: 561-853-4220 and 561-774-4760
                                  Email: chlnsaint@gmail.com

                                        USPS Account 2
                               Username: Chlnsaint@gmail.com
                         Name: Chaloner Saintillus - S and S Corporation
                        Address: 222 SW 3rd Ave, Delray Beach, FL 33444
                                     Phone: 954-605-4135
                                  Email: chlnsaint@gmail.com

                                       USPS Account 3
                            Username: shalamalielbey@gmail.com
                                   Name: Chaloner Saintillus
                        Address: 222 SW 3rd Ave, Delray Beach, FL 33444
                                     Phone: 561-774-4760
                              Email: shalamalielbey@gmail.com


       26.     In addition to the review of USPS records, case agents also conducted numerous

“open internet” searches related to SAINTILLUS. As a result, case agents observed on two

separate websites, https://kzchat.info and https://kztorrent.info, forum posts from a user with the

name, chaloner saintillus, and the email of chlnsaint@gmail.com. Additionally, during another

open internet search, case agents observed a dating profile on the website,

ConnectingSingles.com, under the username “Chlnsaint”, the same moniker utilized by

VENDOR 1 on the Empire marketplace. The dating profile contained a photo of an African

American male, with similar features and appearance of that of SAINTILLUS, and claimed to be

a 32 year old male located in Delray Beach, Florida. The individual in the dating profile

introduced themselves stating, “…I’m shalam what’s ur name…”.

///

///

///

///


                                                11
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 13 of 16



       C.      Undercover purchases #2 thru #10

       27.     Between April 21, 2020, and September 1, 2020, law enforcement conducted nine

(9) additional undercover purchases of narcotics from VENDOR 1, both from the Empire

marketplace moniker, as well as via “direct deal” from the WICKR 1 moniker. The undercover

purchases were for various quantities of heroin, fentanyl, oxycodone pills and oxymorphone

pills. All of the undercover purchases of narcotics were conducted utilizing bitcoin and all of the

parcels were received at undercover addresses located in the Eastern District of California,

containing the narcotics as ordered. The parcels were all received in USPS envelopes, all had

handwritten labels appearing to be written by the same person and all were shipped from post

offices located in the Southern District of Florida. Law enforcement conducted later reviews of

USPS surveillance image(s) taken at the time each of the nine additional undercover buy parcels

were mailed. As a result, law enforcement observed SAINTILLUS was the person that shipped

seven of the nine drug parcels, which were later determined through lab or field tests, to contain

heroin, fentanyl or oxycodone. Agents determined no surveillance images existed at the time two

of the mailings were conducted. See below for the undercover buy details:


 UC Buy #    Drug Purchased     Quantity    Date Received     Surveillance Image    Test Result

 2                 heroin         1 gram     April 24, 2020      SAINTILLUS        fent and heroin

 3                 heroin         .4 gram    April 24, 2020      SAINTILLUS        fent and heroin

 4                fentanyl        1 gram     April 29, 2020     No Image Avail.       fentanyl

 5                fentanyl       7 grams     May 22, 2020        SAINTILLUS          no results

 6                fentanyl       7 grams      June 2, 2020       SAINTILLUS          no results

 7               oxycodone        5 pills    June 17, 2020       SAINTILLUS          oxycodone

 8                fentanyl       14 grams     July 8, 2020      No Image Avail       no results

 9                fentanyl       14 grams     July 8, 2020       SAINTILLUS          no results

 10             oxymorphone       4 pills    Aug 24, 2020        SAINTILLUS          no results



                                                12
           Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 14 of 16



       D.      SAINTILLUS Debit Card used to pay for Undercover Buy Parcels

       28.     Your affiant conducted a check of USPS records to determine the method of

payment utilized to pay for the postage on the undercover buy parcels received by law

enforcement. As a result, your affiant observed on the undercover buy parcels #1 through #4, a

Wells Fargo debit card ending in 9058 was used as the method of payment at the USPS SSK.

Law enforcement requested the Wells Fargo bank records associated with the debit card ending

9058. In June 2020, law enforcement received and reviewed the requested Wells Fargo bank

records. As a result of the review, your affiant observed the customer registered to the Wells

Fargo bank account was SAINTILLUS. During the review of the account records, your affiant

also observed besides buying the postage on the first four undercover purchases, SAINTILLUS

also made a large number of additional and regular purchases of postage from the USPS Post

Office SSK’s located at 14208 S. Military Delray Beach, Florida.



       E.      Surveillance and Seizure of Parcel containing Fentanyl

       29.     On October 8, 2020, law enforcement initiated surveillance in the vicinity of 245

NW 10th Ave Delray Beach, Florida, the last known location of SAINTILLUS. While

conducting surveillance, law enforcement observed SAINTILLUS exit the front door of the

residence carrying a USPS Priority Mail envelope. With the envelope in hand, SAINTILLUS

entered the passenger seat of a white 2013 BMW four-door with attached State of Florida license

plate PELY47. This vehicle was driven by an unknown driver. Florida Department of Highway

Safety and Motor Vehicle records indicated SAINTILLUS to be the registered owner of the

vehicle.

       30.     Law enforcement followed SAINTILLUS’ vehicle to the United States Post

Office located at 14208 S. Military Delray Beach, Florida, where law enforcement witnessed

SAINTILLUS exit the vehicle and utilize the SSK for postage and then mail the parcel. After

SAINTILLUS departed the post office, law enforcement took custody of the parcel. The parcel


                                               13
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 15 of 16



bore the exact same sender name and address of previously seized parcels on this investigation,

“Stephanie Smith 301 SW 7th Ave Delray Beach, FL 33444”. Law enforcement later obtained a
federal search warrant in the Southern District of Florida for the parcel, which was mailed by

SAINTILLUS. As a result, the parcel was determined to contain approximately 7 grams of a

white substance, which field tested positive for fentanyl.

                             VI.       REQUEST FOR SEALING

       31.     I request that the Court seal the warrant and the affidavit and application in
support thereof, except that copies of the warrant in full or redacted form may be maintained by
the United States Attorney’s Office and may be served on Special Agents and other investigative
and law enforcement officers of USPIS, HSI, DEA, FBI and IRS, and federally deputized state
and local law enforcement officers, and other government and contract personnel acting under
the supervision of such investigative or law enforcement officers, as necessary to effectuate the
warrant. These documents pertain to and discuss an ongoing criminal investigation that is
neither public nor known to all the targets of the investigation.
       32.     Accordingly, there is good cause to seal these documents because their premature
disclosure may seriously jeopardize the ongoing, covert investigation. Sealing these documents
will also better ensure the safety of agents and others.
                               [CONTINUED ON NEXT PAGE]




                                                 14
         Case 2:20-mj-00162-JDP Document 1 Filed 10/21/20 Page 16 of 16


                                   VII.      CONCLUSION

       33.     Based on the facts set forth in this Affidavit, I believe there is probable cause that
CHALONER SAINTILLUS committed violations of 21 U.S.C. § 841(a)(1) (Distribution of a
Controlled Substance), and 21 U.S.C. § 846 (Conspiracy to Distribute a Controlled Substance),
thus supporting the legal basis for the Court to issue an arrest warrant based on a criminal
complaint.


                                                   Respectfully submitted,


                                                   /s/ Jason Bauwens
                                                   Jason Bauwens
                                                   United States Postal Inspector

Approved
 pp      as to form:




Grant Rabenn
Assistant
A  i t tU United States
            it d St     Attorney
                    t Att




Sworn and Subscribed to me telephonically on October ________,
                                                       21      2020




______________________________________
Hon. Jeremy D. Peterson
United States Magistrate Judge
Eastern District of California




                                                 15
